The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following questions: 1. Where a county is a member of a multi-county library system, and after the commencement of the 1980 fiscal year, such county votes to repeal the special annual recurring ad valorem tax levy effective January 1, 1980, will the levy for the fiscal year 1980 be collected and turned over to the library district ? 2. Under the above circumstances, when do library services to the repealing county terminate ? Title 65 O.S. 4-101 [65-4-101] (1971) provides in pertinent part: "Counties, cities and towns are hereby authorized and empowered to join in creation, development, operation and maintenance of public library systems to serve multi-county districts, and to appropriate and allocate funds for the support of such systems. . ." Oklahoma Constitution, Article X, Section10A, provides in pertinent part as follows: "To provide funds for the purpose of establishing and maintaining or aiding in establishing and maintaining public libraries and library services, a special annual recurring ad valorem tax levy of not less than one (1) mill nor more than four (4) mills on the dollar of the assessed valuation of all taxable property in the county shall be levied when such levy is approved by a majority vote of the qualified electors of the county voting on the question at an election called for that purpose by the Board of County Commissioners, . . . This special levy shall be in addition to all other levies and when authorized shall be made each fiscal year thereafter until such authority shall be canceled by a majority vote of the qualified electors of the county voting on the question at an election called for that purpose by the Board of County Commissioners. . ." Title 65 O.S. 4-102 [65-4-102] (1971), provides for the establishment and termination of library systems and in pertinent part provides: "Any library system created under the provisions of this Code may be terminated, or a part thereof may withdraw and resulting special tax levies shall be discontinued only by majority vote of qualified electors voting in an election called by petitions signed by not less than twenty percent of the qualified electors voting in the latest preceding general election of the county or counties wishing to terminate or withdraw." The affirmative vote by a county to repeal the special annual recurring ad valorem tax levy effective January 1, 1980, does not affect the collection of the ad valorem taxes levied for the 1980 fiscal year.  The fiscal year commences on the first day of July of each year, with fiscal year 1980 commencing on July 1, 1979, and ending on June 30, 1980. Oklahoma Constitution, Article X, Section1.  The assessment, levying and collection of ad valorem taxes is provided for in 68 O.S. 2401 [68-2401] et seq. The estimated needs of the library system are required to be provided to the county excise board at the beginning of each fiscal year. Then, beginning with the first Monday in July, the county excise board meets until levies have been fixed and appropriations approved. The levies are then certified to the county assessor who extends such levies on his tax rolls and delivers the tax rolls to the county treasurer who proceeds to collect the taxes when they become due and payable.  Title 68 O.S. 24303 [68-24303] (1973), provides in pertinent part: "All taxes levied upon an ad valorem basis for each fiscal year shall become due and payable on the first day of November . . ." It is clear from the above provision that the special levy for library services for fiscal year 1980 is due and payable on November 1, 1979. Thus, the vote to repeal the levy effective January 1, 1980, only cancels the authority of the county excise board to assess and levy for the 1981 fiscal year commencing July 1, 1980, and does not affect the collection of the levy assessed for fiscal year 1980, collectable on November 1, 1979.  As to your second question regarding termination of services, the levy for library services was based upon the proposed budget of the library system for the 1980 fiscal year. As a special levy, the monies collected under this levy must be applied for the purpose for which it is collected. Oklahoma Constitution, Article X, Section 19. Since the library system will receive the monies levied for the entire 1980 fiscal year, it will be required to provide services to the repealing county for the entire fiscal year for which the levy was collected.  It is, therefore, the official opinion of the Attorney General that: 1. The special annual recurring ad valorem tax, levied for library services for fiscal year 1980, must be collected and disbursed as required by statute to the library district. 2. The library system must provide services to the county until June 30, 1980, the end of the fiscal year for which the special tax was levied and collected.  (PATRICIA R. DEMPS) (ksg)